﻿Allow me to extend to you, Mr. President, on behalf of the Gabonese Government and people, as well as on behalf of Mr. Omar Bongo, President of the Republic, the warmest congratulations of the Gabonese delegation on your unanimous election to preside over the thirty-ninth session of the General Assembly. You are a worthy son of Zambia, a friendly country with which Gabon has the most brotherly relations, and your election does us honour. You have earned the admiration and support of the international community as represented here by your unswerving dedication to the principles of the self- determination and independence of peoples and your personal contribution to the efforts to bring about lasting world peace—particularly peace in southern Africa—and the independence of Namibia, notably in your capacity as President of the United Nations Council for Namibia.
120.	I should like to include in these congratulations Mr. Jorge Illueca, President of Panama, for the way in which, as President of the thirty-eighth session of the General Assembly, he conducted our work. His constant availability and the qualities he demonstrated in fulfilling his responsibilities, despite his difficult and important duties, enhanced his personal reputation and his country's prestige.
121.	In the same vein, the exemplary dedication to duty and the pragmatism of the Secretary-General guarantee that the questions submitted for our consideration, no matter how sensitive, will be tackled with the determination needed to find solutions to them in the appropriate framework and through negotiation.
122.	Finally, I take this opportunity to welcome most cordially the sovereign State of Brunei Darussalam as the 159th State to become a Member of the Organization. I pay a whole-hearted tribute to the delegation of that country, and to the delegations of all the other States that champion the noble ideals of the Charter of the United Nations.
123.	Once again, we are gathered here to discuss the major problems of our time and together to seek ways and means to help strengthen international peace and security and consolidate multilateral cooperation in a way more in keeping with reality. The climate of generalized insecurity which we are experiencing, compounded by a frenzied arms race, indeed demands that peace and detente be given a new chance. It is m this context that the Gabonese delegation, going along with the general consensus, supports all efforts to enhance the Organization's effectiveness and enable it better to discharge its primary responsibilities, namely, the maintenance of peace based on justice, on the one hand, and the contribution of all to the strengthening of international security, on the other.
124.	Respect for the Charter and the relevant resolutions that we have adopted here is naturally part of those concerns. We must encourage all States Members, and particularly the major Powers, to turn this political will of theirs into reality, that is, to have recourse, as required, to one of the fundamental principles of the Charter, namely, dialogue, which is the primary tool for the settlement of conflicts, which the Gabonese Government has chosen as the backbone of its foreign policy. It is on the basis of that conviction that I should like to revert to and stress some issues to which Gabon attaches the utmost importance and to the settlement of which we would like to make our modest contribution.
125.	First, disarmament. It is essential to pursue relentlessly the quest for an open dialogue and full co-operation between the two blocs in order to reduce tensions and establish a climate of confidence which is now lacking. Detente, a sine qua non of the maintenance of peace, should be part of a world-wide system of peaceful coexistence, encompassing all regions of the world and all aspects of State relations. It must be based on respect for territorial integrity and the political independence of all States, non-interference in internal affairs and non-use of force. To achieve a lasting peace, detente must also be sought in the context of a universal effort to achieve general and complete disarmament. All the more so since, at the thirty-eighth session, the General Assembly adopted resolutions—we shall not mention them all here—which have the virtue of showing quite clearly the links that exist between disarmament and development. That is the cast with regard to resolution 38/71 of 15 December 1983, which establishes a proper relationship between those two ideas. Thus, Gabon whole-heartedly hopes that the various negotiations on the control of armaments will soon lead to specific and positive results making possible the resumption, as soon as possible, of the negotiations that have been suspended.
126.	The Gabonese Government also supports certain initiatives which have been put forward from various quarters, particularly those which stress the need to hold an international conference on military expenditures and the different implications of the relationship between ' disarmament and development, such as the initiative taken on 24 September last from this rostrum by the President of the United States who suggested to the Union of Soviet Socialist Republics the establishment of regular ministerial or governmental meetings between their two countries on those issues.
127.	I turn now to the situation in southern Africa. I continue to believe that the attitude of certain States which have important interests in that region—a mercantile approach which chooses to ignore the inhumane dimension of the policy of apartheid— cannot fail further to exacerbate tensions between the black and white communities and expose the entire South African society to upheavals that will not be confined to that area alone. That is why Gabon is of the view that a progressive disinvestment of the transnational corporations that operate in South Africa and the halting of all new investment would help bring about a peaceful solution to this problem.
128.	As we have done in all our meetings, we have continued to call for strengthening the United Nations role and wish tirelessly to work to achieve respect for the resolutions adopted for the benefit of Namibia. In this connection, Security Council resolution 435 (1978), which provides for Namibian independence and elections to be held under United Nations auspices, must be strictly implemented. South Africa must prove to the international community its desire to put an end to its despicable policy of apartheid and establish with its neighbours and the rest of the world relations based on mutual respect, non-interference and non-intervention. I therefore appeal to the conscience of statesmen who still support South Africa and whose countries have as the very foundation of their constitutions the Universal Declaration of Human Rights and call upon them to promote on a global, non-selective basis those rights wherever they have as yet not been achieved, in particular in South Africa, where the authorities, with reference to the recent constitutional reforms, have elevated discrimination to the level of a governmental system.
129.	The double defeat suffered by Pretoria following the sham parliamentary elections organized in August 1984—which have been declared null and void under the terms of Security Council resolution 554 (1984), confirmed a few days ago by the General Assembly at this session—becomes a warning and seems to us to constitute both encouragement and a guarantee of the justness of the heroic attitude of the black population.
130.	The Gabonese Government takes this opportunity to reaffirm its staunch opposition to this new strategy, which is now dividing the South African community into antagonistic classes. Gabon believes that that strategy cannot ever be a proper solution for the problems existing in that part of our continent. Therefore, my delegation supports and will always support the position that only the total eradication of the system of apartheid by means of sustained international pressure will enable us to overcome this tragic situation that victimizes the black majority.
131.	Still with reference to Africa, I wish to mention two cases of conflict of particular concern to my delegation. I am speaking of Chad and Western Sahara. Without reverting to the efforts already made in the past by the Gabonese Government and, more specifically, by President Bongo for the settlement of those two conflicts, I should like once again to voice the hope that an African and peaceful solution will be found. We can therefore most solemnly reaffirm here the role to be played by the OAU, which in our view is the appropriate place for the various parties to these conflicts to meet around the negotiating table. Gabon whole-heartedly hopes that the African continent may become a haven of peace and security and we will always support all initiatives to this end.
132.	Other hotbeds of tension in the world continue to be a source of concern for us. In the Middle East, first of all, the Gabonese Government is convinced that a settlement that would not take into account the deeply felt aspirations of the Palestinian people cannot be a lasting one. In this connection, we reaffirm the right of the Palestinian people to a peaceful existence and to remain permanently within secure and recognized boundaries, like all other peoples in the region. Once again, we call upon the Government of Israel to put an end to its settlements policy in the occupied territories, a policy that is endangering the chances of an overall settlement of the conflict.
133.	Iraq and Iran continue to wage a war which has grave consequences not only for their populations but also for the very security and balance of that part of the world. The Gabonese Government supports the initiatives undertaken by the Secretary- General to help those Iwo fraternal countries to engage in an effort at de-escalation of that war. We again renew a pressing appeal to the two sides to cease hostilities immediately and begin a dialogue with a view to achieving a settlement of the conflict, which has lasted all too long already and which clearly serves neither their interests nor those of the other peoples in the region.
134.	Finally, as regards Lebanon, a country with which Gabon maintains excellent relations, we wish to express appreciation for the efforts at national reconciliation made by President Amin Gemayel, who has always worked very hard to help his country recover its sovereignty and territorial integrity. Here, the important thing is that all foreign forces should withdraw from the territory.
135.	With respect to South-East Asia, and more specifically the situation in Kampuchea, Gabon reaffirms its support for the principles of territorial integrity, sovereignty and the inadmissibility of the use of force in international relations. All States of the region must embark upon a dialogue leading to a settlement of their disputes and the establishment of lasting peace and stability, as well as the elimination of interference, threats of intervention and the hegemonistic designs of outside Powers.
136.	Concerning the Korean peninsula, I should like also to stress that Gabon is following with special interest the development of the situation and we remain committed to the idea of a negotiated solution designed to bring about the peaceful reunification of the two countries.
137.	Finally, my delegation favours a political settlement of the question of Afghanistan on the basis of the withdrawal of foreign troops, full respect for its independence, sovereignty and territorial integrity, and strict observance of the principles of non-intervention and non-interference.
138.	We cannot examine the hotbeds of tension which in our times are threatening world peace and security without mentioning the disturbing events in Central America and the Caribbean. Gabon believes that, despite the progress achieved recently by the Contadora Group and the five countries of Central America through the adoption of the document stating the objectives worked out in Panama, the situation in Central America continues to be a matter of concern and we believe that we must put an end to it on the basis of the universally recognized principles we have just mentioned and, in particular, dialogue. Better understanding among all peace-loving men largely depends on this.
139.	It was on the basis of this same spirit of dialogue, understanding and rapprochement among peoples bound by the same culture and ideals that our Head of State undertook the felicitous initiative of proposing to his counterparts in Central Africa the establishment of the International Centre for Bantu Civilizations, grouping together some dozen countries for the benefit of 170 million people. I take this solemn opportunity to pay a tribute to all the institutions and men of good will that worked to ensure the creation of this organization on 8 January 1983 by signing its constitution.
140.	The gravity of the international economic situation is of no less concern to us than the political questions we have just mentioned. Indeed, the serious recession which has so severely stricken all countries, in particular those of the third world, and the difficulties faced by our countries at the present time are a source of great concern, inasmuch as the survival of our populations hinges on their solution. Thus, for the developing countries, the hope of a new international economic order is an earnest guarantee of better control over the world economic system based on the observance of major imperatives, without which there cannot be any improvement in relations between rich and poor countries.
141.	Thus, for the delegation of Gabon, solidarity is the only asset that can truly reconcile the interests of the international community as a whole.
142.	The political and economic interdependence of the world in which we live indeed implies that we must manage the world as a single entity for the benefit of mankind as a whole. What else could we do when we know that one of the tasks entrusted to us by the Organization is precisely that of preparing a better world for future generations? And yet we must say that the way current economic relations are developing does not show a will on the part of some countries to fulfil this task.
143.	In this regard, I should like to stress the gravity of the current economic situation, characterized in particular by the instability of the prices of commodities, which has disastrous consequences, such as fluctuations in the export earnings and deficits in the balance of payments of the poorer countries.
144.	We must therefore emphasize the dimensions of the present threat to world trade, which is steadily shrinking because of the deterioration in the terms of trade and the instability of international liquidity. We must therefore seek ways and means to undertake an in-depth realignment of international economic structures so that the developing countries may be able, because of the quality, diversity and competitiveness of their products, to ensure their exports and thus obtain the financial resources they need for their growth and harmonious development.
145.	Moreover, the problem of the indebtedness of the third world countries appears day by day to be a serious matter for concern, reflecting the extent of the difficulties facing this category of countries.
146.	The paralysis of most third world economies causes us to argue in favour of a new definition of policies of development assistance. The success of such policies depends not only on the necessary coordination of efforts by the various partners but also on a better adaptation of the international financial institutions which must administer those policies.
147.	The experience of recent years makes it clear that it is becoming increasingly difficult to organize the appropriate co-ordination between the countries of the North and of the South. The failure of the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, and of the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August 1984, reflect better than anything else the lack of the will on the part of the rich countries to reach joint solutions in co-operation with the countries of the third world, especially on such fundamental questions as borrowing rates and industrialization. It is well known that industry in our countries represents only 11.9 per cent of the world economy.
148.	Notwithstanding the frequent failure of inter-national economic conferences, Gabon reaffirms its support for the launching of global negotiations, without which the world economy will never really be able to regain its momentum.
149.	My delegation therefore believes that the present deadlock in the dialogue between the industrialized countries and the countries of the third world should lead the latter to achieve self-sufficiency and promote the conditions for their internal, self-reliant development, thus making possible genuine, mutually advantageous South-South co-operation.
150.	With regard to the strengthening of horizontal co-operation, 18 October 1983 has become a memorable date for the countries of Central Africa, because on that day we saw the fulfilment of another initiative of President Omar Bongo: the establishment of the Economic Community of Central African States, covering a vast economic region comprising approximately 60 million people and endowed with immense and diverse natural resources. I have no doubt that the Community will make resolute efforts to permit our States to take control of their economies and thereby improve the living conditions of their populations.
151.	All the matters I have mentioned have in common the interdependence of the political, economic and human factors. They also have in common the need for reliable international institutions. That is why, as I have already had occasion to say, the role of the United Nations must be strengthened. All things considered, there is no viable substitute for the United Nations system in our efforts to build a new and better world, even if that system is far from perfect. But what work of man can ever be perfect?
152.	That is why Gabon, since its admission to the United Nations, has been grateful to benefit from the work of the Organization and, in its turn, within the limits of its modest resources, has constantly supported United Nations programmes and its efforts to achieve a more peaceful world, a more just world, a better world.
153.	With that noble ideal in mind, my delegation remains convinced that the Assembly will devote itself at the thirty-ninth session to strengthening the capabilities of our international system, on whose harmonious functioning peace, security and balance in large measure depend.
154.	Developments in international economic relations have not always been satisfactory, and the political situation is shaky, but my country, on the eve of the fortieth anniversary of the United Nations, supports the idea of intensifying international cooperation and believes that our efforts to this end must be encouraged, stimulated and renewed.
155.	A few years ago, His Holiness Pope Paul VI rightly declared that "the new name of peace is development". If the efforts of the Organization are aimed consistently at that noble objective, our hopes cannot fail to be fulfilled. Buoyed up by those same hopes, the Gabonese delegation is ever ready to co-operate fully with the Assembly so that the work of this session may be truly successful.
